Campbell, C. J.,
delivered the opinion of the court.
It was erroneous to receive as evidence the answers of Horne and Humphries to the cross-bill, which had been dismissed. Although the chancellor denied the motion to take them off the file, they could not be read as evidence for the complainants, for they fell with the cross-bill to which they were answers. That Horne and Humphries are not competent as witnesses against the estate of a deceased person, has no influence on the question. The rule as to the effect of an answer responsive to a bill, is not affected by the incompetency of the respondent as a witness, as has been often decided. But when the cross-bill fell by the action of the court, on the application of the parties who exhibited it, the answers went with it. An answer responsive to a bill avails the respondent in the hearing of the case in which it is part, but it is not evidence for the party who makes it in any other issue. It performs its office as a response to the bill it answers. Away, from that, it has no function, and can serve no purpose of its author as evidence for him. It serves him only against the bill it answers. All that is found in the books as to the effect of an answer, has reference to its effect or influence as to the bill answered, and not to other and different issues. After the dismissal of the ill-advised cross-bill in this case, the cause stood on bill and answer, and no *767evidence was admissible except such as would have been if a cross-bill had not been thought of.
The idea seems to have obtained that a defendant to a bill for relief, called on to answer under oath, is entitled everafterwards to use as evidence in his behalf his answer thus made. Such an idea is without any support whatever in principle or authority, as may be discovered by any one who will diligently examine the subject.

Reversed and remanded..